FILED
                            NOT FOR PUBLICATION
                                                                             FEB 16 2018
                    UNITED STATES COURT OF APPEALS                       MOLLY C. DWYER, CLERK
                                                                          U.S. COURT OF APPEALS


                            FOR THE NINTH CIRCUIT

VICTOR BRAVO GOMEZ, aka Isabel                   No. 14-71178
Franco Perea,
                                                 Agency No. A095-787-342
              Petitioner,

 v.                                              MEMORANDUM*

JEFFERSON B. SESSIONS III, Attorney
General,

              Respondent.


                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                            Submitted February 6, 2018**
                               Pasadena, California

Before: GRABER and HURWITZ, Circuit Judges, and MARBLEY,*** District
Judge.




      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. Fed. R. App. P. 34(a)(2).
      ***
            The Honorable Algenon L. Marbley, United States District Judge for
the Southern District of Ohio, sitting by designation.
      Nickie Bravo-Gomez, previously known as Victor Bravo-Gomez, appeals an

order of the Board of Immigration Appeals (“BIA”) affirming the decision of the

immigration judge (“IJ”) denying her applications for asylum, withholding of

removal, and protection under the Convention Against Torture (“CAT”). We have

jurisdiction under 8 U.S.C. § 1252.

      We review the BIA’s factual findings, including adverse credibility

determinations, for substantial evidence. Ai Jun Zhi v. Holder, 751 F.3d 1088,

1091 (9th Cir. 2014). A finding is not supported by substantial evidence when

“any reasonable adjudicator would be compelled to conclude to the contrary based

on the evidence in the record.” Bringas-Rodriguez v. Sessions, 850 F.3d 1051,

1059 (9th Cir. 2017) (quoting Zhi, 751 F.3d at 1091) (internal quotation marks

omitted). Legal conclusions are reviewed de novo. Id.

      1. The BIA’s adverse credibility determination is supported by substantial

evidence. The BIA relied in part on the inconsistencies in Ms. Bravo-Gomez’s

descriptions of an attack that allegedly occurred in February of 2011. She first

stated that she was attacked by one man inside a club, but later stated that she was

attacked by two men outside of the club. The BIA’s reliance on these material

inconsistencies is sufficient to support its adverse credibility determination.

Lianhua Jiang v. Holder, 754 F.3d 733, 738–39 (9th Cir. 2014). Because one


                                           2
inconsistency is enough to support an adverse credibility finding, we need not

examine the remaining grounds identified by the BIA. Id.

      2. The BIA did not err in finding insufficient corroborating evidence to

overcome the IJ’s adverse credibility determination. None of the proffered

evidence corroborates the February 2011 attack in sufficient detail. Because the IJ

did not find Ms. Bravo-Gomez’s testimony credible, she was not entitled to notice

and opportunity to obtain such evidence. See Bhattarai v. Lynch, 835 F.3d 1037,

1043 (9th Cir. 2016) (“The notice-and-opportunity requirement applies when the

applicant’s testimony is ‘otherwise credible.’” (quoting Ren v. Holder, 648 F.3d
1079, 1090 (9th Cir. 2011))).

      3. Because the adverse credibility determination is supported by substantial

evidence and is sufficient to deny the asylum and withholding of removal claims,

we need not reach the BIA’s alternate ruling that relief is not warranted because

Ms. Bravo-Gomez could relocate in Mexico. Shrestha v. Holder, 590 F.3d 1034,

1048 n.6 (9th Cir. 2010).

      4. The BIA did not err in ruling that the IJ acted as a neutral fact-finder.

Ms. Bravo-Gomez’s contention that the IJ erred by peppering her with questions

during direct and cross-examination is contrary to law, which explicitly allows IJs

to question witnesses. 8 U.S.C. § 1229a(b)(1); Antonio-Cruz v. INS, 147 F.3d
3
1129, 1131 (9th Cir. 1998). Further, even if the IJ exhibited bias toward Ms.

Bravo-Gomez, the record supports the denial of her claims for asylum and

withholding of removal and thus there was no prejudice, which is required to

succeed on a due process claim. Lianhua Jiang, 754 F.3d at 741.

      5. The BIA erred, however, by not applying the proper legal standards to its

analysis of Ms. Bravo-Gomez’s claim for relief under CAT. CAT claims are

“analytically separate” from asylum claims. Kamalthas v. INS, 251 F.3d 1279,

1283 (9th Cir. 2001). It is not clear from the BIA’s order—wherein the BIA

affirms the IJ’s CAT finding in a single, conclusory sentence—that the Board

considered the factors in 8 C.F.R. § 1208.16 (c)(3) as required. Moreover, the BIA

incorrectly placed the burden on Ms. Bravo-Gomez to establish that relocation in

Mexico would be impossible. See Maldonado v. Lynch, 786 F.3d 1155, 1164 (9th

Cir. 2015) (en banc) (holding that § 1208.16(c)(2) “does not place a burden on an

applicant to demonstrate that relocation within the proposed country of removal is

impossible”). And the adverse credibility determination alone does not require

denial of CAT protection, because “[i]t is well established that . . . an adverse

credibility finding does not always bar CAT relief.” Enying Li v. Holder, 738 F.3d
1160, 1167 n.6 (9th Cir. 2013).



                                           4
      Therefore, we DENY Ms. Bravo-Gomez’s petition for relief as to asylum and

withholding of removal, but GRANT the petition as to the CAT claim and remand to

the BIA for further proceedings.

      Petition DENIED in part and GRANTED in part and REMANDED. The

parties shall bear their own costs on appeal.




                                          5